EXHIBIT DATED29OCTOBER (1)SEVEN ARTS PICTURES plc (2)SMITH & WILLIAMSON TRUSTEES (JERSEY) LIMITED (3)ARMADILLO INVESTMENTS LIMITED (in liquidation) STOCK SALE AGREEMENT 1 THIS AGREEMENT is made on 29 October 2008((ü BETWEEN (1) SEVEN ARTS PICTURES plc a company incorporated in England & Wales under company number 4276617 and whose registered office is at One America Square, Crosswall, London EC3N 2SG ("Company"); (2) SMITH & WILLIAMSON TRUSTEES (JERSEY) LIMITED, whose registered office is at IFG House, 15 Union Street, St. Helier, Jersey JE1 1FG ("Buyer") as trustee of the Seven Arts Pictures Employee Benefit Trust established by a deed of trust dated 21 October 2008 and made between the Company and the Buyer; and (3) ARMADILLO INVESTMENTS LTD. (in members voluntary liquidation), a company incorporated in England and Wales under Company Number 4977138 whose registered office is at 30 Farringdon Street, London EC4A 4HJ acting by its liquidator, Michael James Meston Reid of Meston Reid & Co., of 12 Carden Place, Aberdeen AB10 1UR ("Seller") RECITALS (A) The Company, then known as Cabouchon plc, and Seller entered into that certain Subscription Agreement dated August, 2004 ("Subscription Agreement"), a copy of which is attached hereto as Exhibit "A," under which Company issued to Seller and Seller acquired from Company 3,000,000 convertible redeemable preference shares with a par value of £1.00 each (the "Preference Shares"). As consideration for the issue of the Preference Shares pursuant to the Subscription Agreement, the Company received 3,000,000 ordinary shares of £0.10 in the capital of the Seller of which it now holds 1,600,000 such Ordinary Shares. (B) Buyer has agreed to acquire from Seller and Seller has agreed to sell to Buyer the Preference Shares for the Consideration. (C) The Company has agreed to deliver to Seller the Armadillo Shares and the Stock Option Agreement. (D) Buyer has agreed to convert certain of the Preference Shares into Ordinary Shares of the Company in accordance with the terms of the Subscription Agreement. The Company has agreed to transfer the Armadillo Shares to Seller and to issue to Seller an option to acquire five hundred thousand Ordinary Shares of Company at a price of £0.20 per Ordinary Share pursuant to the terms of the Stock Option Agreement attached hereto as Exhibit "B." (E) Company and Seller have agreed that this Agreement is in full and final settlement and release of any claims, demands or causes of action of any nature or kind whatsoever based upon or arising out of the Subscription Agreement or the Preference Shares that either of Company, Seller or their respective directors, shareholders, associated companies, officers, directors, or agents ("Parties") may have against any other Party. IT IS AGREED as follows: 1.INTERPRETATION 1.1In this Agreement: 'Act' means the Companies Act 1985 together with such provisions of the Companies Act 2006 as are in force at the date of this Agreement; 'Armadillo Shares' means 1,600,000 ordinary shares of £0.10 each in the capital of Seller now owned by Company together with all rights accrued thereon; `Articles' means the articles of association for the time being of the Company; 2 `Business Day' means any day (other than a Saturday) when banks in London are open for the transaction of normal banking business; 'Charge' means the charge over shares to be issued by the Buyer to the Seller in terms of Clause 3.4.2 and in the form attached hereto as Exhibit 'C'; `Completion Date' means49 October 2008; 'Consideration' shall have by the meaning set forth in clause 2.2 below; 'Conversion' shall mean the conversion of certain of the Preference Shares by Buyer into Ordinary Shares pursuant to the terms hereof; `Encumbrance' means any mortgage, pledge, lien, charge, assignment, hypothecation or other agreement or arrangement which has the same or a similar effect to the granting of security; `Liquidator' means Michael James Meston Reid in his capacity as liquidator of the Seller; `Ordinary Shares' means ordinary shares of £0.05 each in the share capital of the Company; 'Preference Shares' shall mean 3,000,000 convertible redeemable preference shares of £1.00 each in the capital of the Company issued to Seller pursuant to the Subscription Agreement; 'Stock Option Agreement' means that certain stock option agreement between Company and Seller dated as of the Completion Date under which Company grants to Seller the right and option to acquire Ordinary Shares for £0.20 per Ordinary Share; 'Subscription Agreement' means that certain subscription agreement between Company and Seller dated August, 2004 attached hereto as Exhibit "A". 1.2In this Agreement, a reference to: 1.2.1a 'subsidiary' or 'holding company' shall be construed in accordance with section 1159 of the Companies Act 2006; 1.2.2an `associated company' and `control' shall be construed in accordance with section 416 of the Income and Corporation Taxes Act 1988; 1.2.3a statutory provision includes a reference to: (a) the statutory provision as modified or re-enacted or both from time to time (whether before or after the date of this Agreement); and (b) any subordinate legislation made under the statutory provision (whether before or after the date of this Agreement); 1.2.4persons includes a reference to any body corporate, unincorporated association or partnership; 1.2.5a person includes a reference to that person's legal personal representatives or successors. 1.3The headings in this Agreement shall not affect the interpretation of this Agreement. 3 2.ACQUISITION AND CONSIDERATION 2.1On the Completion Date Seller shall sell to Buyer and Buyer shall acquire from Seller the Preference Shares for the Consideration. The Preference Shares shall be sold with the full title and interest held by the Liquidator and with all rights attaching to them and available to the Liquidator at the Completion Date and subsequently. 2.2The consideration payable for the Preference Shares shall be the payment to Seller by Buyer of £1,500,000 in cash ("Consideration") payable as to: 2.2.1£500,000 on the Completion Date; 2.2.2£500,000 six (6) months after the Completion Date ("First
